DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/26/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US PGPub 2018/0247884, hereinafter referred to as “Hasegawa”).
Hasegawa discloses the semiconductor method substantially as claimed.  See figures 1-21 and corresponding text, where Hasegawa teaches, pertaining to claim 1, a method for manufacturing a semiconductor device, the method comprising the steps of 
preparing a sinter-bonding work having a multilayer structure including a substrate having a first surface, and a second surface opposite to the first surface; 
a plurality of semiconductor chips facing, and to bond to, the first surface of the substrate (figures 1 and 8; [0038-0043], [0085-0093]); and 
a plurality of sinter-bonding material layers each being disposed between the substrate and each semiconductor chip and containing sinterable particles (figures 1 and 8; [0038-0043], [0085-0093]); and 

overlaying the sinter-bonding work and a cushioning sheet (CS)having a thickness on each other to give a stack (figures 1 and 8; [0038-0043], [0085-0093]); 
holding the stack between a pair of pressing faces (figures 1 and 8; [0038-0043], [0085-0093]); and subjecting the sinter-bonding work in the stack held between the pair of pressing faces to a heating process while pressurizing the work in a lamination direction of the work, to form sintered layers from the sinter-bonding material layers (figures 1 and 8; [0038-0043], [0085-0093]). 

However, Hasagawa fails to explicitly show, in claim 1, overlaying the sinter-bonding work and a cushioning sheet having a thickness of 5 to 5000 .mu.m and a tensile elastic modulus of 2 to 150 MPa on each other to give a stack.
Hasagawa teaches, overlying the sinter-bonding work and cushioning sheet (figures 1 and 8; [0038-0043], [0085-0093]). In addition, Hasagawa provides the advantages of enhancing the reliability by lowering the electric resistivity of the Ag layer and to make the heat conductivity high ([0004], [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate overlaying the sinter-bonding work and a cushioning sheet having a thickness of 5 to 5000 .mu.m and a tensile elastic modulus of 2 to 150 MPa on each other to give a stack, in the method of Hasagawa, according to the teachings of Hasagawa, with the motivation of enhancing the reliability by lowering the electric resistivity of the Ag layer and to make the heat conductivity high based on routine experimentation.

pertaining to claim 2, wherein the cushioning sheet has a weight loss percentage at 350.degree. C. of 0.1% or less, as determined in a weight loss measurement performed in an air atmosphere, starting at 25.degree. C. which is the reference temperature for weight, and a rate of temperature rise of 10.degree. C./min. 
Hasagawa teaches, overlying the sinter-bonding work and cushioning sheet (figures 1 and 8; [0038-0043], [0085-0093]). In addition, Hasagawa provides the advantages of enhancing the reliability by lowering the electric resistivity of the Ag layer and to make the heat conductivity high ([0004], [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the cushioning sheet has a weight loss percentage at 350.degree. C. of 0.1% or less, as determined in a weight loss measurement performed in an air atmosphere, starting at 25.degree. C. which is the reference temperature for weight, and a rate of temperature rise of 10.degree. C./min, in the method of Hasagawa, according to the teachings of Hasagawa, with the motivation of enhancing the reliability by lowering the electric resistivity of the Ag layer and to make the heat conductivity high based on routine experimentation.
Hasegawa shows, pertaining to claim 3, wherein the sinter bonding step operates at a temperature in the heating process of 200.degree. C. or higher and a pressure in the pressurization of 5 MPa or more (figures 1 and 8; [0038-0043], [0085-0093]) [0107]). 
Hasegawa teaches, pertaining to claim 4, wherein the sinterable particles include at least one selected from the group consisting of silver particles; 

silver oxide particles; and 
copper oxide particles (figures 1 and 8; [0038-0043], [0085-0093]). 

Hasegawa shows, pertaining to claim 5, wherein the sinter-bonding material layers each contain the sinterable particles in a proportion of 60 to 99 mass percent (figures 1 and 8; [0038-0043], [0085-0093]) (see motivation above based on routine experimentation).
Hasegawa shows, pertaining to claim 6, wherein the sintered layers each have a thickness of 5 to 200 .mu.m (figures 1 and 8; [0038-0043], [0085-0093]) (see motivation above based on routine experimentation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022